Citation Nr: 0015052	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  96-32 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for low back strain, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1945 to 
October 1946.  His decorations include the Asiatic-Pacific 
Theater Ribbon, the Army of Occupation Ribbon (Japan), the 
Victory Ribbon, and 1 Overseas Service Star.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which an evaluation in excess of 10 
percent disabling was denied for low back strain.  

In a decision dated March 1998, the Board denied the 
veteran's claim for an evaluation in excess of 10 percent 
disabling for low back strain.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court").  In November 
1998, the Court vacated the Board's March 1998 decision, and 
a Joint Motion for Remand was granted.  The Board remanded 
the matter for further evidentiary development in July 1999.  
This case was thereafter returned to the Board for 
readjudication and disposition in accordance with the terms 
of the joint motion. 


FINDINGS OF FACT

The service-connected low back strain is currently manifested 
by complaints of severe low back pain especially when the 
veteran sits, walks and stands, with objective clinical 
findings of marked limitation of forward bending and 
narrowing of joint space, but absent objective findings of 
record for a listing of the whole spine to opposite side, 
positive Goldthwait's sign, loss of lateral motion with 
osteo-arthritic changes, loss of motor strength, atrophy, or 
other severe or neurologic symptoms.  

CONCLUSION OF LAW

The criteria for a rating of 40 percent, and no higher, for 
the service-connected low back strain have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected low back 
strain is so severe as to warrant an evaluation of 50 percent 
disabling.  He has claimed that as a result of his back 
disability, he has been unable to maintain employment as a 
bricklayer.  

The Board finds that the veteran's claim for an increased 
evaluation is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998) that is, the claim is 
plausible.  The Board notes that claims for increased 
evaluations are generally considered to be well grounded, 
where the disorder was previously service-connected and rated 
and the claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The veteran has not alleged, and the record does not 
indicate, the need to obtain any pertinent records, which 
have not already been associated with the claims folder.  It 
is accordingly found that all relevant facts have been 
properly developed, and that the duty to assist him, mandated 
by 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), has been 
satisfied.

In evaluating the veteran's request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is our responsibility to weigh the evidence 
before us.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).  

The Board has carefully reviewed the pertinent medical 
evidence, including the veteran's entire medical history in 
accordance with 38 C.F.R. § 4.1 (1999) and Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

In a precedent opinion dated December 12, 1997, the Acting 
General Counsel of the VA held that the criteria under 
Diagnostic Code 5293, which pertains to intervertebral disc 
syndrome, "involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae."  The Acting General Counsel 
clarified that a veteran cannot be evaluated under both 
Diagnostic Code 5293 for intervertebral disc syndrome based 
in part upon limitation of motion and Diagnostic Code 5292 
(limitation of motion of the lumbar spine) due to the 
provisions of 38 C.F.R. § 4.14 (1999) prohibiting the 
evaluation of "an identical manifestation under two different 
diagnoses."  VAOPGPREC 36-97 (Dec. 12, 1997).

The VA Schedule for Rating Disabilities provides for a 10 
percent rating for slight limitation of the lumbar spine.  A 
20 percent evaluation is assigned for moderate limitation of 
motion.  A 40 percent rating is warranted if there is severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71 
Diagnostic Code 5292 (1999).

Under diagnostic code 5293 (intervertebral disc syndrome), a 
10 percent evaluation is provided for mild intervertebral 
disc syndrome.  A 20 and a 40 percent evaluation are provided 
for moderate intervertebral disc syndrome with recurring 
attacks and severe intervertebral disc syndrome with 
recurring attacks and only intermittent relief, respectively.  
Also, there is a 60 percent evaluation for pronounced 
intervertebral disc syndrome as shown by objective evidence 
of persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, and little intermittent 
relief.  38 C.F.R. § 4.71, Diagnostic Code 5293 (1999).

Diagnostic Code 5295 provides for a 10 percent rating for 
lumbosacral strain with characteristic pain on motion, and a 
20 percent rating where there are muscle spasm on extreme 
forward bending, loss of lateral spine motion.  A 40 percent 
rating is provided for severe lumbosacral strain with listing 
of the whole spine to opposite side, positive Goldthwait's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo- arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71, Diagnostic Code 5295 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40 (1999), which 
requires the VA to regard as "seriously disabled" any part of 
the musculoskeletal system that becomes painful on use.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has also considered the application of 38 C.F.R. § 
4.40 and 4.45 when rating this disability.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

a.  Evidence 

In July 1999 a private physician wrote that he had seen the 
veteran several times for back problems.  Films of the lumbar 
spine done in October 1995 showed marked degenerative disk 
disease and hypertrophic spurring with slight subluxation of 
L2 over L3.  

A former co-worker of the veteran's wrote, in August 1999, 
that the veteran had bad back trouble, which forced him to 
quit laying bricks in the late sixties.  

Pursuant to the joint remand the VA examined the veteran in 
November 1999.  On examination the veteran did not appear to 
be in any acute distress.  He was markedly obese and walked 
with a straight cane with a slow gait pattern.  The veteran 
was able to maintain balance without the straight cane and 
was able to walk without the straight cane a few steps.  
However, he stated the he would not be able to stand on one 
lower extremity at a time.  The veteran stated that he would 
not be able to bend mostly due to his weight and the low back 
pain.  He was able to don and doff his shoes and socks 
without any difficulty.  The veteran was able to sit on the 
examination table without any difficulty.  Straight leg 
raising was negative while sitting, while supine he 
complained of lower back pain at 80 degrees of passive 
straight leg raising bilaterally.  

Mild tenderness was noted diffusely throughout the 
lumbosacral area especially in the middle.  No spasm or 
tightness of the muscles was noted.  No paraspinal tenderness 
or guarding was noted.  The veteran did not complain during 
rotation.  He did not have any difficulty getting off of the 
examination table or dressing.  Deep tendon reflexes were 
average and symmetrical in all extremities except both ankle 
jerks were somewhat diminished.  This was considered normal 
for his age and stature.  Sensory function examination to 
pinprick was intact.  The veteran felt somewhat more 
sensitive on the right leg than in the left leg.  There were 
mixed varicosities noted in both lower extremities.  Manual 
muscle testing in both ankles revealed that dorsiflexion and 
plantar flexion were within normal limits.  Strength in both 
lower extremity muscles was within normal limits.  

Flexion was to 20 degrees and the veteran complained of pain.  
The range of motion was 20 degrees both actively and 
passively.  (Normal flexion according to the VA guidelines 
for lumbosacral spine is 95 degrees).  Extension was to 5 
degrees both actively and passively.  (Normal extension is 25 
degrees).  Through all of the range of motion in all planes 
he complained of pain, however, less so during the rotation.  
Lateral flexion actively was to 10 degrees, passively was to 
20 degrees.  (Normal lateral flexion is 40 degrees).  
Rotation was to 30 degrees actively and 35 degrees passively.  
(Normal rotation is 35 degrees).  

X-rays showed that the lumbosacral spine alignment was 
satisfactory.  Moderate narrowing of the intervertebral disk 
space at multiple levels was demonstrated.  The appearance 
was consistent with degenerative changes in the disks.  
Moderately advanced anterior and lateral degenerative spurs 
were present at multiple levels.  Degenerative arthritic 
changes were demonstrated at the facet joints at the lower 
part of the lumbar spine.  The impression was moderately 
advanced degenerative changes were seen throughout the lumbar 
spine.  

The examiner commented that there was no evidence of lack of 
coordination or loss of balance was noted.  Manual muscle 
strength in both lower extremities was within normal limits.  
The veteran may have decreased endurance due to inactivity 
and his sedentary lifestyle and obesity and recent surgical 
procedure.  While standing in a normal posture with both feet 
on the ground he did not seem to have any loss of balance.  
The veteran did not have any loss of balance while walking at 
his own pace.  

The examiner believed that the veteran was unable to walk on 
his toes and heels due to his weight and inability to 
maintain balance.  The examiner did not think it was because 
of the lower back pain that the veteran was unable to 
maintain balance.  Also he did not think that the veteran had 
any neurological impairment to cause the loss of balance.  

Irregularity in joint space could not be palpable on physical 
examination.  During acute exacerbations of severe pain he 
may have limited functional capacity, however, that was not 
the case during the examination.  There was no atrohpy of the 
muscles noted either in the paraspinal muscles or in the 
lower extremity muscles.  The degree of radiation of range of 
motion lost due to pain or due to ankylosis could not be 
determined with any medical certainty.  

The examiner opined that based on the information available 
from the claim's file the veteran had ongoing lower back 
problems for several years dating back to the age of 45 at 
which time there could be incidence of degenerative disc 
findings and lower back pain without any association with 
injury.  He commented that in this particular case there were 
obvious indications that the veteran continued to have lower 
back problems since service.  However, it could not be 
determined the extent of severity of arthritic changes 
related or caused exclusively by the service connected injury 
and the lower back pain.  It could not be differentiated 
which portion of back symptomatology was related to the 
service connected low back strain as this condition could be 
currently manifested by degenerative disc disease because 
they all could be similar and related to each other.  The 
impression was degenerative joint disease and degenerative 
disc disease of the lumbosacral spine.  


b.  Analysis

The veteran's low back strain is currently evaluated as 10 
percent disabling.  In evaluating the appellant's back 
disability, the RO utilized Diagnostic Codes 5292 and 5295.  

Having reviewed the evidence of record, the Board has 
concluded that an increased evaluation of 40 percent 
disabling is warranted for the veteran's low back stain.  The 
veteran's November 1999 VA examination is positive for 
limitation in range of motion.  Flexion was to 20 degrees; 
normal is 95 degrees.  Extension was to 5 degrees; normal is 
25 degrees.  Through all of the range of motion in all planes 
he complained of pain.  Lateral flexion actively was to 10 
degrees; passively was to 20 degrees; normal is 40 degrees.  
In addition, X-rays revealed evidence of moderately advanced 
degenerative changes throughout the lumbar spine.  In the 
Board's view, therefore, the low back strain is productive of 
symptomatology which is consistent with the criteria provided 
for an evaluation of 40 percent under Diagnostic Code 5292, 
in that limitation of motion of the lumbar spine is shown to 
a severe degree.

As a 40 percent evaluation is the highest allowable under 
either Diagnostic Code 5292 or Diagnostic Code 5295, the 
Board finds no basis for the assignment of a higher 
evaluation based on the provisions of 38 C.F.R. §§ 4.40, 
4.45, and the Court's holding in DeLuca, supra.  The 
assignment of separate evaluations under both Diagnostic Code 
5292 and Diagnostic Code 5295 is prohibited by the provisions 
of 38 C.F.R. § 4.14 (1999).  For the reasons stated above, 
the Board finds that an increased evaluation of 40 percent 
disabling is warranted for the veteran's low back strain.  

The rating of intervertebral disc syndrome is based on the 
frequency, severity, and duration of attacks of symptoms 
compatible with sciatic neuropathy, and the degree of 
intervening relief from such symptoms.  38 C.F.R. § 4.71, 
Diagnostic Code 5293 (1999).  A review of the record confirms 
that the veteran does not have symptoms compatible with 
sciatic neuropathy.  Thus, diagnostic code 5293 is not 
applicable.  


ORDER

An increased evaluation of 40 percent is warranted for the 
veteran's low back strain, subject to regulations controlling 
payment of monetary benefits.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

